Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145828                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145828
                                                                    COA: 307496
                                                                    Oakland CC: 1994-133674-FC
  GARY L. MORRIS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           p0130                                                               Clerk